internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 5-plr-118830-99 date date legend taxpayer association bank state county a x year dear this letter is in response to a letter_ruling request received by this office on date specifically you have requested the following ruling whether interest_paid by the association on a secured loan obtained by the association to demolish and restore a portion of the common elements of the association is deductible by taxpayer under sec_163 subject_to any other limitations on the deductibility of qualified_residence_interest the requirement that the loan is secured_by the taxpayer’s qualified_residence and the requirement that the taxpayer’s residence is part of the association facts taxpayer an individual is a homeowner and a member of the association the association is a non-stock corporation that is incorporated under the laws of state the association is comprised of homeowners in a certain geographical location and its purpose is to own and take care of the common elements of all the homeowners including an a in year county condemned the a the association planned to borrow money to demolish and rebuild the a and planned to collect special_assessments from its members to service the mortgage the association obtained a commitment from the bank to loan dollar_figurex to the association to finance the construction_project the collateral for the loan consists of the regular and special homeowners’ assessments a deed_of_trust on the common elements and the assignment of homeowners’ dues taxpayer’s home was not pledged as collateral on the loan law and analysis sec_163 of the internal_revenue_code provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 of the code provides in part that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year sec_163 of the code provides in part that for purposes of this subsection the term personal_interest means any interest allowable as a deduction other than any qualified_residence_interest sec_163 of the code provides in part that the term qualified_residence_interest means any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness with respect to any qualified_residence of the taxpayer acquisition_indebtedness is defined in the section as any indebtedness which is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_1_163-10t of the temporary income_tax regulations provides that secured debt means a debt that is on the security of any instrument such as a mortgage deed_of_trust or land_contract i ii iii that makes the interest of the debtor in the qualified_residence specific security for the payment of the debt under which in the event of default the residence could be subjected to the satisfaction of the debt with the same priority as a mortgage or a deed_of_trust in the jurisdiction in which the property is situated and that is recorded where permitted or is otherwise perfected in accordance with applicable state law sec_1_163-10t also provides that a debt will not be considered to be secured_by a qualified_residence if it is secured solely by virtue of a lien upon the general assets of the taxpayer or by a security_interest such as a mechanic’s lien or judgment lien that attaches to the property without the consent of the debtor sec_1_163-10t of the regulations provides in part that the term qualified_residence means the taxpayer’s principal_residence within the meaning of former code sec_1034 sec_1_163-10t provides that whether property is a residence shall be determined based on all the facts and circumstances including good_faith of the taxpayer a residence_generally includes a house condominium mobile home boat or house trailer that contains sleeping space and toilet and cooking facilities it is well established that the person entitled to deduct interest is the person who is legally liable to pay the interest see 35_tc_256 acq 1961_2_cb_3 corporation that borrowed money and loaned such money to its primary stockholder was the entity entitled to the interest_deduction on the loan norwood v commissioner t c memo guarantors of indebtedness were entitled to an interest_deduction only when they became primary obligors on the loan and not before revrul_64_31 1964_1_cb_300 condominium purchaser who also assumed in his deed a proportionate share of a mortgage on entire project was entitled to sec_163 interest_deduction the association as a separate taxable entity cannot be ignored for tax purposes see 319_us_436 the association is the borrower on the loan and is the entity responsible for paying the interest although the association intends to satisfy its contractual obligation to the bank by using funds collected in part from taxpayer the taxpayer has not undertaken any personal contractual obligation with the bank as a primary obligor on the loan furthermore taxpayer’s principal_residence is not specific security for the loan the association pledged its own property the regular and special homeowners’ assessments the common elements and the homeowners’ dues as collateral therefore taxpayer does not satisfy the requirements for a deduction of home mortgage interest under sec_163 with respect to the payments at issue conclusion under the facts set forth above interest_paid by the association on a secured loan obtained by the association is not deductible by taxpayer in whole or in part under sec_163 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in our office a copy of this ruling is being sent to your representative sincerely ___________________________ douglas a fahey acting chief branch income_tax accounting cc
